Name: Council Regulation (EEC) No 2507/88 of 4 August 1988 on the implementation of storage programmes and early warning systems
 Type: Regulation
 Subject Matter: cooperation policy;  EU finance;  food technology;  economic conditions;  European construction
 Date Published: nan

 11 . 8 . 88 Official Journal of the European Communities No L 220/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2507/88 of 4 August 1988 on the implementation of storage programmes and early warning systems THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the Community should endeavour to encourage developing countries to strengthen their food security ; Whereas the food security can be strengthened through storage programmes and early warning systems ; Whereas the Community should contribute financial support for efforts in this area ; Whereas the measures to be taken in order to implement these operations should be specified ; Whereas a decision-making procedure should be laid down to that effect ; Whereas the Treaty does not provide the necessary powers to that end, other than those contained in Article 235, tional bodies and non-governmental organizations respec ­ tively. It should be ensured that the operations are integrated with other Community aid instruments, including the use of counterpart funds resulting from the sale of food aid, and that they are in line with the Community's development policy. Such operations shall be aimed at strengthening the recipient countries' food security. They must contribute to the improvement of living conditions for the poorest sections of the population in those countries and must, wherever possible, accord with those countries' development objectives and in particular with their food policy. The Community's contribution to these operations, which should in general be on a small scale, shall take the form of financial and technical assistance in accordance with the criteria and procedures laid down in this Regulation . Article 2 Community support for storage programmes and early warning systems may be granted, on request, for operations on behalf of developing countries eligible for food aid from the Community and from its Member States, to international organizations, and to non-govern ­ mental organizations which meet the following criteria : (a) their legal status is characteristic of this type of organi ­ zation ; (b) their headquarters is in a Member State of the Community or, in exceptional cases, in a non-member country ; (c) they demonstrate their capacity to carry out properly the type of operations referred to in this Regulation . Article 3 Community aid may contribute to the financing, for a limited period, of the following operations :  early warning systems for collecting data on harvest and stock trends in order to improve information on the food situation in the countries in question ;  small-scale operations to improve storage systems, in particular those of individual farmers at village or local HAS ADOPTED THIS REGULATION : Article 1 The Community may contribute to the implementation of early warning systems concerning the food situation in developing countries. It may also contribute to the implementation of storage programmes in those countries in order to support food aid operations in accordance with the regulations concerning Community food-aid policy and food-aid management, and with those concerning the substitute measures or corresponding operations undertaken by the Member States, interna ­ (') OJ No C 91 , 8 . 4. 1988 , p. 8 . (2) Opinion delivered on 8 July 1988 (not yet delivered in the Official Journal). No L 220/2 Official Journal of the European Communities 11 . 8 . 88 level, with the aim of cutting losses or ensuring sufficient storage capacity for emergencies ;  preparatory studies and training connected with these activities. Article 4 Aid shall be granted by the Community either on a unilateral basis or by means of co-financing with Member States or with other donors. Wherever possible, the Community character of the aid should be preserved. Article 5 Community aid shall be in the form of grants. Article 6 The aid may cover both external expenditure and the local expenditure necessary for implementation of the operations . Taxes, duties and charges shall be excluded from Community financing. Article 7 Participation in invitations to tender, other tendering procedures and the award of contracts shall be open on equal terms to all natural and legal persons of Member States and of the recipient country. Such participation may be extended to other developing countries receiving Community aid, particularly in cases of co-financing or in order to reduce the cost of operations as a result of distance, transport difficulties or delivery schedules. Article 8 1 . Decisions granting aid towards a storage programme or an early warning system shall be taken by the Commission . 2. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission . The representative of the Commission shall submit to the committee a draft of the measures to be taken . The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3 . (a) The Commission shall adopt the measures envisaged if they are in accordance with, the opinion of the committee. (b) If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall , without delay, submit to the Council a proposal relating to the measures to be taken . The Council shall act by a qualified majority. If, on the expiry of a period of two months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. 4. The committee may examine any other matter concerning the implementation of the operations referred to in this Regulation which is raised by its chairman either on his own initiative or at the request of a Member State representative. Article 9 With regard to contributions to storage programmes for cases of emergency resulting from natural disasters or comparable circumstances, or contributions to storage programmes or early warning systems involving amounts not exceeding 400 000 ECU, the decision to grant aid shall be taken by the Commission, which shall immediately inform the Member States. Article 10 1 . Decisions laying down the conditions for implementing storage programmes or early warning systems shall be taken by the Commission . 2. Aid shall be granted to the recipients only on condition that they undertake to observe the conditions for implementation notified to them by the Commission . Article 11 1 . The European Parliament and the Council shall be informed of decisions taken in accordance with Articles 8 and 9 as soon as they are adopted. 2. The Commission shall submit annual progress reports to the European Parliament and the Council on the implementation of the various operations for the relevant financial years. 3 . The Commission shall undertake regular evaluations of significant operations to establish whether the objectives defined iri the appraisal of those operations have been met and to provide guidelines for improving the effectiveness of future operations. These evaluation reports shall be made available to the committee referred to in Article 8 . Article 12 1 . The Commission shall take all measutes necessary for the proper performance of the operations provided for under this Regulation . 2. The Member States shall assist the Commission in this respect, in particular by supplying all necessary information . Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 30 June 1989 . 11 . 8 . 88 Official Journal of the European Communities No L 220/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1988 . For the Council The President Th. PANGALOS